78673: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26729: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78673


Short Caption:ARENAS (EMILIO) VS. STATECourt:Supreme Court


Related Case(s):68963, 69606, 78605


Lower Court Case(s):Clark Co. - Eighth Judicial District - C293029Classification:Criminal Appeal - Life - Direct


Disqualifications:Cadish, HerndonCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantEmilio Eavalio ArenasNavid Afshar
							(Special Public Defender)
						JoNell Thomas
							(Special Public Defender)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


04/30/2019Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


04/30/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-18835




05/03/2019Transcript RequestFiled Certificate of No Transcript Request. (SC).19-19484




05/21/2019Docketing StatementFiled Docketing Statement Criminal Appeals. (SC).19-22258




06/20/2019OtherJustice Elissa Cadish disqualified from participation in this matter. Disqualification Reason: Sat in District Court Proceedings. (SC)


08/28/2019MotionFiled Appellant's Motion for Extension of Time to File Opening Brief (1st Request). (SC)19-35917




09/04/2019Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: November 26, 2019. (SC).19-36956




11/25/2019MotionFiled Appellant's Motion for Extension of Time to File Opening Brief (2nd Request). (SC)19-48190




12/05/2019Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: January 27, 2020. (SC).19-49316




01/27/2020MotionFiled Appellant's Motion to Transmit JAVS and Extension of Time to File Opening Brief (3rd Request). (SC)20-03711




02/06/2020Order/ProceduralFiled Order Granting Motion. The district court clerk shall have 7 days from the date of this order to transmit to this court the JAVS recordings for January 11, 2019, and for January 25, 2019. Appellant's Opening Brief and Appendix due: 30 days. (SC).20-05119




02/12/2020Notice of Appeal DocumentsFiled Documents from District Court Clerk.  JAVs recordings for January 11, 2019 (2 Confidential CDs) and January 25, 2019 (1 Confidential CD). (SC)


03/09/2020AppendixFiled Appellant's Appendix Vol 1 of 28. (SC)20-09192




03/09/2020AppendixFiled Appellant's Appendix Vol 2 of 28. (SC)20-09193




03/09/2020AppendixFiled Appellant's Appendix Vol 3 of 28. (SC)20-09194




03/09/2020AppendixFiled Appellant's Appendix Vol 4 of 28. (SC)20-09195




03/09/2020AppendixFiled Appellant's Appendix Vol 5 of 28. (SC)20-09196




03/09/2020AppendixFiled Appellant's Appendix Vol 6 of 28. (SC)20-09197




03/09/2020AppendixFiled Appellant's Appendix Vol 7 of 28. (SC)20-09198




03/09/2020AppendixFiled Appellant's Appendix Vol 8 of 28. (SC)20-09199




03/09/2020AppendixFiled Appellant's Appendix Vol 9 of 28. (SC)20-09200




03/09/2020AppendixFiled Appellant's Appendix Vol 10 of 28. (SC)20-09201




03/09/2020AppendixFiled Appellant's Appendix Vol 11 of 28. (SC)20-09202




03/09/2020AppendixFiled Appellant's Appendix Vol 12 of 28. (SC)20-09203




03/09/2020AppendixFiled Appellant's Appendix Vol 13 of 28. (SC)20-09204




03/09/2020AppendixFiled Appellant's Appendix Vol 14 of 28. (SC)20-09206




03/09/2020AppendixFiled Appellant's Appendix Vol 15 of 28. (SC)20-09207




03/09/2020AppendixFiled Appellant's Appendix Vol 16 of 28. (SC)20-09208




03/09/2020AppendixFiled Appellant's Appendix Vol 17 of 28. (SC)20-09210




03/09/2020AppendixFiled Appellant's Appendix Vol 18 of 28. (SC)20-09212




03/09/2020AppendixFiled Appellant's Appendix Vol 19 of 28. (SC)20-09213




03/09/2020AppendixFiled Appellant's Appendix Vol 20 of 28. (SC)20-09215




03/09/2020AppendixFiled Appellant's Appendix Vol 21 of 28. (SC)20-09216




03/09/2020AppendixFiled Appellant's Appendix Vol 22 of 28. (SC)20-09217




03/09/2020AppendixFiled Appellant's Appendix Vol 23 of 28. (SC)20-09218




03/09/2020AppendixFiled Appellant's Appendix Vol 24 of 28. (SC)20-09219




03/09/2020AppendixFiled Appellant's Appendix Vol 25 of 28. (SC)20-09220




03/09/2020AppendixFiled Appellant's Appendix Vol 26 of 28. (SC)20-09222




03/09/2020AppendixFiled Appellant's Appendix Vol 27 of 28. (SC)20-09224




03/09/2020AppendixFiled Appellant's Appendix Vol 28 of 28. (SC)20-09225




03/09/2020BriefFiled Appellant's Opening Brief. (SC)20-09333




03/09/2020MotionFiled Appellant's Motion for Opening Brief to Exceed Word Limit. (SC)20-09335




03/16/2020Order/ProceduralFiled Order Granting Motion. Appellant's motion for leave to file an opening brief in excess of the type-volume limitation is granted.  NRAP 32(a)(7)(A)(ii), (D).  The opening brief was filed on March 9, 2020. Respondent shall have until April 8, 2020, to file and serve the answering brief. (SC).20-10273




04/08/2020BriefFiled Respondent's Answering Brief. (SC).20-13191




04/08/2020MotionFiled Respondent's Motion to Transmit JAVS. (SC).20-13192




04/08/2020AppendixFiled Respondent's Appendix. (SC).20-13193




04/15/2020Order/ProceduralFiled Order Directing Transmission of JAVS Recordings.  The district court clerk shall have 14 days from the date of this order to transmit to this court the JAVS recordings dated January 24, 2019.  (SC)20-14219




05/08/2020MotionFiled Appellant's Motion to Transmit JAVS. (SC)20-17461




05/08/2020MotionFiled Appellant's Motion for Extension of Time to File Reply Brief (1st Request). (SC)20-17462




05/13/2020Order/ProceduralFiled Order Granting Motions.  The district court clerk shall have 14 days from the date of this order to transmit to this court the JAVS for closing argument and rebuttal of penalty phase in District Court Case No. C-13-293029-1, trial Day 17, January 31, 2019.  Appellant shall have 14 days from the date of this order to file and serve the reply brief.  (SC)20-18260




05/27/2020MotionFiled Appellant's Motion for Reply Brief to Exceed Word Limit. (SC)20-20029




05/27/2020BriefFiled Appellant's Reply Brief. (SC)20-20030




06/01/2020Order/ProceduralFiled Order Granting Motion. Appellant's motion for leave to file a reply brief in excess of the type-volume limitation is granted. See NRAP 32(a)(7)(D).  The reply brief was filed on May 27, 2020. (SC).20-20571




06/01/2020Case Status UpdateBriefing Completed/To Screening. (SC).


01/19/2021OtherJustice Douglas W. Herndon disqualified from participation in this matter. Disqualification Reason: Sat in District Court Proceedings


09/15/2021Order/DispositionalFiled Order Affirming in Part, Reversing in Part and Remanding. "ORDER the judgment of  conviction AFFIRMED IN PART AND REVERSED IN PART AND REMAND this matter to the district court for proceedings consistent with this order." SNP21 - RP/LS/AS (SC)21-26729




10/11/2021RemittiturIssued Remittitur. (SC).21-29049




10/11/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).


10/19/2021OtherReturned Unfiled Document Petition for Rehearing. (SC)21-29996




10/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 12, 2021. (SC)21-29049




11/30/2021OtherReturned Unfiled Document. (SC)21-34081





Combined Case View